J-A02012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 WARNER GREENE                           :
                                         :
                   Appellant             :   No. 545 WDA 2020

     Appeal from the Judgment of Sentence Entered December 7, 2018
    In the Court of Common Pleas of Mercer County Criminal Division at
                      No(s): CP-43-CR-0000752-2018


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                      FILED: NOVEMBER 19, 2021

      Warner Greene appeals nunc pro tunc from the December 7, 2018

judgment of sentence of sixty to 120 months of incarceration, which was

imposed after he pled guilty to one count of persons not to possess firearms.

We affirm.

      The facts underlying Appellant’s conviction are as follows. On April, 8

2018, Officer Justin Erickson of the Hermitage Police Department was in a

marked police cruiser patrolling in Mercer County when he stopped a vehicle

driven by Appellant for expired registration. While speaking with Appellant,

Officer Erickson observed an unlabeled pill bottle on the console of the van.

Upon further investigation, Officer Erickson learned that the bottle contained

methadone tablets and that Appellant’s operator’s license had been

suspended. Officer Erickson requested back-up.
J-A02012-21



      Upon arrival of Officer James Brown, Officer Erickson told Appellant to

exit the vehicle.     Once Appellant complied, Officer Erickson conducted a

warrantless search of the driver and front passenger areas of the vehicle. As

a result of the search, Officer Erickson recovered two cell phones, two clear

baggies, and a loaded revolver. Appellant was arrested and transported to

the Hermitage Police Department. A search of Appellant incident to his arrest

uncovered a vial with white residue and a small baggie with white residue.

Appellant waived his Miranda v. Arizona, 384 U.S. 436 (1966), rights and

told officers that the revolver belonged to him and that he did not have a

permit to carry it.    Appellant also identified the white substance that was

recovered from his person as cocaine.      An inventory search of the vehicle

uncovered additional contraband.

      Based on these events and admissions, Appellant was charged with

eleven drug, traffic, and firearm-related offenses. Appellant filed an omnibus

pretrial motion challenging the warrantless search of his vehicle on the

grounds that no exigent circumstances existed for the search. See Omnibus

Pretrial Motion, 7/16/18, at unnumbered 3. After a hearing, the trial court

denied the suppression motion, finding that Officer Erickson had probable

cause for the warrantless search of the vehicle due to his discovery of a drug

pill bottle in plain view. See Findings of Fact and Conclusions of Law, 9/6/18,

at 6. The trial court made no finding regarding whether exigent circumstances

existed to justify the search.



                                     -2-
J-A02012-21


      After unsuccessfully litigating the pretrial motion to suppress, Appellant

opted to plead guilty. In exchange for Appellant’s plea to one count of persons

not to possess firearms, the Commonwealth nolle prossed the remaining

charges. The court noted that Appellant’s firearm was loaded, the offense

gravity score was ten, and that there was no agreement as to what sentence

Appellant would receive. On December 7, 2018, Appellant was sentenced to

a term of sixty to 120 months of incarceration, with credit for 243 days already

served.

      Appellant filed a timely post-sentence motion, arguing that his sentence

was manifestly excessive, that the court erred in running his sentence

consecutive to one imposed at another docket, and that the court relied upon

a pre-sentence investigation (“PSI”) report that contained a factual error.

After holding a hearing and receiving argument from both sides, the trial court

denied the post-sentence motion. Importantly, the court noted that it was

aware of the typographical error in the PSI when it fashioned Appellant’s

standard-range sentence.     After reinstatement of Appellant’s direct appeal

rights nunc pro tunc, this appeal followed.

      Initially, counsel filed both an Anders brief and a petition to withdraw

as counsel.   In the brief, counsel raised one issue regarding the alleged

excessiveness of Appellant’s sentence and explained why this issue was

frivolous. Meanwhile, the law surrounding warrantless searches of vehicles

changed when our Supreme Court overruled Commonwealth v. Gary, 91


                                     -3-
J-A02012-21


A.3d 102 (Pa. 2014). See Commonwealth v. Alexander, 243 A.3d 177 (Pa.

2020).1 While Appellant’s case involved a warrantless vehicle search, counsel

did not address Alexander in his Anders brief. Accordingly, we remanded

so that Appellant could file an advocate’s brief or second Anders brief

addressing the ramifications of this change in the law when applied to

Appellant’s case.      Counsel responded by filing an advocate’s brief.      The

Commonwealth did not submit a second brief.

       Appellant raises the following issue for our review:            “Whether

Commonwealth v. Alexander, 243 A.3d 17 (Pa. 2020), applies to this case.”

Appellant’s Brief at 5.

       Generally, new criminal rules apply to all criminal cases still pending on

direct review in which the issue has been preserved at “all stages of

adjudication up to and including direct appeal.” Commonwealth v. Tilley,

780 A.2d 649, 652 (Pa. 2001). However, it is well-established that “upon

entry of a guilty plea, a defendant waives all claims and defenses other than

those sounding in the jurisdiction of the court, the validity of the plea, and



____________________________________________


1 In Gary, a plurality of our Supreme Court held that police may conduct a
warrantless search of a stopped vehicle if they have probable cause to do so,
regardless of the lack of exigency beyond the vehicle’s inherent mobility.
Gary, supra at 104. In overruling Gary, our Supreme Court concluded that
Article I, Section 8 of the Pennsylvania Constitution “affords greater protection
to our citizens than the Fourth Amendment,” re-affirming pre-Gary decisions
that required police to have both probable cause and exigent circumstances
before conducting a warrantless search of an automobile. Alexander, supra
at 180-81, 208-09.

                                           -4-
J-A02012-21


what      has   been    termed     the    ‘legality’     of    the    sentence    imposed.”

Commonwealth v. Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014).

         Herein, Appellant initially preserved the issue of the existence of exigent

circumstances in an omnibus pretrial motion challenging the warrantless

vehicle     search.     However,      Appellant        later   pled   guilty,    waiving   all

nonjurisidictional defects and defenses as well as his right to pursue pretrial

motions. See Commonwealth v. Singleton, 169 A.3d 79, 80-81 (Pa.Super.

2017) (reiterating the well-settled principle that by entering a guilty plea, a

defendant waives all nonjurisdictional defects and defenses as well as his right

to challenge anything but the legality of the sentence and the validity of the

plea).

         Appellant concedes that entry of a guilty plea generally prevents the

review of pretrial motions. See Appellant’s Brief at 7. Nonetheless, he argues

that we can consider his pretrial suppression motion because if he had known

that the law would change he would not have entered into the plea. Id. at

11. Thus, Appellant seeks withdrawal of his guilty plea so that he can take

advantage of Alexander2 by resurrecting his pretrial suppression motion.

This he cannot do.




____________________________________________


2 Our Supreme Court granted allocatur to review Alexander seven months
after Appellant’s post-sentence motion was denied. Alexander was decided
after Appellant submitted his PCRA petition seeking reinstatement of his direct
appeal rights, but before the PCRA court granted the petition.

                                           -5-
J-A02012-21


       Appellant proposes that his guilty plea should be reviewed “similar to

the analysis under the PCRA if a plea is entered without understanding”

because if he had been aware of Alexander’s pendency he would not have

pled guilty.    Id. at 10.    However, as we explained in Commonwealth v.

Hickman, 799 A.2d 136 (Pa.Super. 2002), an attempt to establish that a plea

was unknowing or involuntary due to deficient legal advice sounds in

ineffectiveness.

       A criminal defendant has the right to effective counsel during a
       plea process as well as during a trial.             Allegations of
       ineffectiveness in connection with the entry of a guilty plea will
       serve as a basis for relief only if the ineffectiveness caused the
       defendant to enter an involuntary or unknowing plea. Where the
       defendant enters his plea on the advice of counsel, “the
       voluntariness of the plea depends on whether counsel's advice
       ‘was within the range of competence demanded of attorneys in
       criminal cases.’ ”

Id. at 141 (citations and quotations omitted).

       Accordingly, Appellant’s claim is an allegation that his plea was

involuntary due to ineffective assistance of counsel. In Commonwealth v.

Holmes, 79 A.3d 562 (Pa. 2013), our Supreme Court reiterated its preference

that claims pertaining to ineffectiveness be deferred to PCRA review. 3 “By

way of summary, we hold that [the] general rule of deferral to PCRA review



____________________________________________


3 Our Supreme Court recently expanded the opportunities for a PCRA
petitioner to raise claims of PCRA counsel ineffectiveness.         See
Commonwealth v. Bradley, ___ A.3d ___, 2021 WL 4877232 (Pa. 2021).
However, since Appellant has not yet had the opportunity to file a PCRA
petition that holding has no impact on our discussion here.

                                           -6-
J-A02012-21


remains the pertinent law on the appropriate timing for review of claims of

ineffective assistance of counsel; we disapprove of expansions of the

exception to that rule[.]” Id. at 563. Notwithstanding this general rule, the

Supreme Court created two limited exceptions, both falling within the trial

court’s discretion.   The Holmes Court summarized the two exceptions as

follows:

             First, we appreciate that there may be extraordinary
      circumstances where a discrete claim (or claims) of trial counsel
      ineffectiveness is apparent from the record and meritorious to the
      extent that immediate consideration best serves the interests of
      justice; and we hold that trial courts retain their discretion to
      entertain such claims.

            ....

             Second, with respect to other cases and claims, including
      cases such as [Commonwealth v.] Bomar[, 826 A.2d 831 (Pa.
      2003),] and the matter sub judice, where the defendant seeks to
      litigate multiple or prolix claims of counsel ineffectiveness,
      including non-record-based claims, on post-verdict motions and
      direct appeal, we repose discretion in the trial courts to entertain
      such claims, but only if (1) there is good cause shown, and (2)
      the unitary review so indulged is preceded by the defendant's
      knowing and express waiver of his entitlement to seek PCRA
      review from his conviction and sentence, including an express
      recognition that the waiver subjects further collateral review to
      the time and serial petition restrictions of the PCRA. In other
      words, we adopt a paradigm whereby unitary review may be
      available in such cases only to the extent that it advances (and
      exhausts) PCRA review in time; unlike the so-called Bomar
      exception, unitary review would not be made available as an
      accelerated, extra round of collateral attack as of right. . . . This
      exception follows from the suggestions of prior Court majorities
      respecting review of prolix claims, if accompanied by a waiver of
      PCRA review.

Id. at 563-64 (footnotes omitted).


                                      -7-
J-A02012-21


       Herein, the change in the law occurred after the appeal was already

pending in our court. Thus, the trial court has not had the opportunity to

consider whether this claim would be meritorious. Additionally, Appellant did

not allege any “good cause” for seeking unitary review of his ineffectiveness

claim and did not state that he intended to waive collateral review. Thus,

none of the exceptions outlined in Holmes are applicable here. The instant

claim, therefore, is not reviewable on this direct appeal. See id. at 563-64;

Commonwealth v. Britt, 83 A.3d 198, 204 (Pa.Super. 2013) (holding

ineffectiveness claim not reviewable on direct appeal because claim was not

apparent from record and appellant did not waive PCRA review).4

       We find the claim waived due to Appellant’s decision to plead guilty.

Accordingly, we affirm the judgment of sentence.

       Judgment of sentence affirmed.

       Judge McLaughlin joins the memorandum.

       Judge Nichols concurs in the result.




____________________________________________


4 Nothing we say today forecloses Appellant from seeking relief, as he remains
free to pursue his ineffectiveness claim through the PCRA.                 See
Commonwealth v. Orlando, 156 A.3d 1274, 1282 (Pa. 2017) (reviewing
denial of PCRA relief based on claim that trial counsel ineffectively advised a
guilty plea).

                                           -8-
J-A02012-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




                          -9-